Citation Nr: 1641462	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  14-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Michael Sullivan, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


The Veteran served on active duty from July 2001 to July 2005.  The Board notes the Veteran is a recipient of the Combat Action Ribbon.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board hearing in Washington, DC to be held on August 4, 2016.  In July 2016 the Veteran's representative filed a Motion to postpone the scheduled hearing and asserted that the Veteran had inadvertently checked a box on his Form 9 Substantive Appeal requesting a live hearing in Washington, DC.  In addition, the representative asserted that the Veteran would not be able to travel to Washington, DC for the hearing.  Instead, a request was made for a Board video-conference hearing to be held at the Department of Veterans Affairs RO in New York, New York.  Accordingly, the case must be remanded to the RO to schedule a Board video-conference hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2015).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with the July 2016 request.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






